Citation Nr: 0421969	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  01-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to October 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO denied the claims on a de novo basis, and the appeal 
has been procedurally developed on this basis.  However, a 
review of the claims files has disclosed a prior, final 
denial of service connection for psychiatric disability in 
1972.  In order to clarify the procedural history of this 
claim, the Board has elected to formally reopen the 
psychiatric claim before proceeding with de novo review of 
the reopened claim; no prejudice to the appellant has 
resulted from this approach.

The veteran testified before the undersigned at a March 2004 
hearing in Las Vegas, Nevada.  A the transcript of that 
hearing is of record.

The reopened claim of entitlement to service connection for a 
psychiatric disability will be addressed in the remand 
following the order section of this decision.


FINDINGS OF FACT

1.  Neither diabetes mellitus nor peripheral neuropathy was 
present in service or manifested within one year of the 
veteran's discharge from service; neither disorder is 
etiologically related to the veteran's military service.  

2.  Entitlement to service connection for psychiatric 
disability was denied in an unappealed decision in November 
1972.

3.  The evidence received since the November 1972 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus with peripheral neuropathy was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  New and material evidence has been received to reopen the 
claim seeking service connection for psychiatric disability. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for diabetes mellitus with peripheral 
neuropathy

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the veteran's 
claim for service connection for diabetes mellitus with 
peripheral neuropathy.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that in the statement of the case and 
supplements thereto, as well as in various letters, to 
include a letter dated in January 2004, the RO informed the 
veteran of the evidence and information necessary to 
substantiate his claim, the information required from him in 
order for VA to obtain evidence in support of his claim, the 
assistance that VA would provide in obtaining evidence on his 
behalf, and the evidence that he should submit if he did not 
desire VA's assistance in obtaining such evidence.  Although 
the RO did not specifically request the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence that would be pertinent to his claim and requested 
him to submit such evidence or provide the information 
necessary for the RO to obtain such evidence.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the service medical records and 
all pertinent post-service medical evidence have been 
obtained and that the veteran has been afforded appropriate 
VA examination.  The veteran has not identified any 
additional evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such outstanding 
evidence.  In particular, the Board notes that the medical 
evidence of record clearly shows that the veteran did not 
manifest diabetes mellitus until more than one year following 
his discharge from service.  However, because of the 
veteran's contention that the disorder was manifested in 
service, the undersigned informed him at the hearing on 
appeal that he should obtain and submit medical evidence, 
such as a statement from a physician, of a nexus between 
diabetes mellitus and his military service.  The veteran was 
afforded a reasonable opportunity to provide the required 
evidence, but neither provided the required evidence nor 
requested additional time to do so.  Therefore, the Board is 
satisfied that the facts pertinent to this claim have been 
properly developed and that no further development is 
required to comply with VA's duty to assist the veteran.

The Board notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 22, 2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the veteran's claim was initially adjudicated 
prior to the enactment of the VCAA.  Following the provision 
of the required VCAA notice, the RO readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the RO's determination would have been 
different if the claim had not been previously adjudicated.  
Therefore, the Board is satisfied that there is no prejudice 
to the veteran and that no useful purpose would be served by 
remanding the case to the RO for further consideration.  

Factual Background

The veteran's service medical records are negative for 
evidence of diabetes or peripheral neuropathy.  The report of 
examination for separation in July 1972 shows that the 
veteran's endocrine system and neurologic status were found 
to be normal and a urinalysis was negative for sugar.  

A July 1973 VA hospitalization summary reflects 
hospitalization for one week.  Laboratory values recorded at 
that time showed that his urine was clear, and fasting blood 
sugar was 85 mgs.  No diagnosis of diabetes or peripheral 
neuropathy was recorded at that time.  In fact, the medical 
evidence reflects that diabetes was not diagnosed until 1994.  
Later evidence shows that the veteran has peripheral 
neuropathy due to diabetes mellitus.

At the March 2004 hearing before the undersigned, the veteran 
testified to the effect that he experienced headaches, and 
tingling of the feet and hands in service which he attributed 
to onset of diabetes mellitus.  He testified that despite 
going on sick call for tingling in his feet and hands which 
he attributed to diabetes, he was never diagnosed in service.  
He acknowledged that he received no treatment for diabetes 
until the 1990's.  

Analysis 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests diabetes mellitus to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes for the record that the veteran had no 
Vietnam service so presumptions available on the basis of 
such service are not applicable in this case.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

There is no medical evidence suggesting the presence of 
diabetes mellitus in service or until many years thereafter, 
nor is there any medical evidence suggesting that the 
disorder is etiologically related to service.  Although the 
veteran has expressed his opinion that the disorder was 
manifested in service, as a lay person, he is not competent 
to provide an opinion requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted 
above, the veteran was requested to obtain and submit the 
required medical nexus evidence, but he apparently is unable 
to do so.  

For the foregoing reasons, the Board finds that the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable. See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Psychiatric Disability - New and Material Evidence

The liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001. 
66 Fed. Reg. 45,620, 45, 629.
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date. 66 Fed. Reg. 
45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received long before that date.

The evidence currently of record is sufficient to 
substantiate the veteran's claim to reopen.  Therefore, no 
further development is required with respect to the claim to 
reopen.  

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Entitlement to service connection for a psychiatric 
disability was denied by a final, decision dated in November 
1972, on the basis that an acquired psychiatric disorder was 
not present in service. 

The evidence received since the November 1972 decision 
includes a summary of the veteran's VA hospitalization in 
June 1973, which shows that he gave a history of headaches 
since sustaining trauma in service and that he was found to 
have anxiety neurosis which was possibly the cause of his 
headaches.  This evidence is not cumulative or duplicative of 
the evidence previously of record and is so significant that 
it must be considered to fairly consider the merits of the 
veteran's claim.  Accordingly, it is new and material and 
reopening of the claim is in order.  


ORDER

Service connection for diabetes mellitus with peripheral 
neuropathy is denied.

New and material evidence having been presented, reopening of 
the claim seeking service connection for psychiatric 
disability is granted.


REMAND

With respect to the reopened claim for service connection for 
psychiatric disability, the Board notes that records 
associated with the veteran's discharge from service due to 
unsuitability reference the report of a July 3, 1972, 
psychiatric evaluation that is not of record.  This 
evaluation was apparently performed at Lackland Air Force 
Base.  Although this report may be unavailable, the Board 
believes that additional efforts to obtain it are in order.  
In addition, the Board believes that the veteran should be 
afforded a VA examination to determine if his current 
psychiatric disability is etiologically related to service.  

In light of these circumstances, the claim for service 
connection for psychiatric disability is REMANDED to the RO 
(via the Appeals Management Center in Washington, D.C.) for 
the following actions:

1.  The RO should request the veteran's 
service personnel records, to include any 
records pertaining to his discharge from 
service for unsuitability.  In 
particular, the RO should attempt to 
obtain the report of a psychiatric 
evaluation of the veteran at the Lackland 
Air Force Base on July 3, 1972.  If 
necessary, Lackland Air Force Base should 
be contacted directly for the purpose of 
obtaining the report.

2.  The RO should also undertake any 
other record development it determines to 
be indicated.  When all indicated record 
development has been completed, the 
veteran should be afforded an examination 
by a psychiatrist to determine the nature 
and etiology of any currently psychiatric 
disorders.  The claims folders must be 
made available to and reviewed by the 
examiner and the examiner should note 
such review in the examination report.  
With respect to each currently present 
acquired psychiatric disorder, the 
examiner should provide an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that the disorder 
originated during the veteran's active 
service, was manifested within a year of 
service discharge, or is otherwise 
etiologically related to active service.  
The supporting rationale for all opinions 
expressed must also be provided.

3.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claim based upon a de 
novo review of all pertinent evidence and 
consideration of all applicable criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



